Title: To James Madison from Rufus King, 18 August 1802
From: King, Rufus
To: Madison, James


Private
Dear Sir
Rotterdam August 18. 1802
Since I left London I have received your letter accompanying the instructions & authority concerning the settlement of our Boundary with Great Britain—and in consequence thereof have written to Mr Gore, desiring him to communicate to Lord Hawkesbury that powers have been sent to me for this purpose, and to request his Lordship to put the business in such a train as to be settled upon my return. I shall moreover write a Letter to the same Effect to Lord Hawkesbury from the Hague or Amsterdam. The principal object of my troubling you with this letter, is to beg of you to give me the earliest information of what the president shall decide respecting the accommodation I have taken the Liberty to ask for in regard to my return to america, and I hope you will excuse my praying you to advise my agent Mr Low of New york of the Presidents determination, as he may otherwise be embarrassed respecting the Execution of my Instructions.
I earnestly hope I shall be relieved in season to embark in Apl. which will give me a good probability of arriving in June. Very faithfully Yr. Ob. Ser.
Rufus King
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10). Cover addressed to JM “Viâ Boston / Ship Mary / Capt Emery,” with a note indicating that the letter was received and forwarded by Lawson Alexander, U.S. commercial agent at Rotterdam. Postmarked Boston, 1 Nov.



   
   JM to King, 8 June 1802.



   
   Christopher Gore informed Hawkesbury of JM’s instructions and King’s power to settle the boundary question in his letter of 24 Aug. 1802 (King, Life and Correspondence of Rufus King, 4:159–60).


